Citation Nr: 1701977	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-39 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to April 12, 2016, and as 50 percent disabling thereafter.  

2.  Entitlement to service connection for a frostbite injury of the left hand.  

3.  Entitlement to service connection for a frostbite injury of the right foot.

4.  Entitlement to service connection for a frostbite injury of the left foot.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  Prior to April 12, 2016, the Veteran's service-connected PTSD does not cause occupational and social impairment, with reduced reliability and productivity; with deficiencies in most areas; total occupational and social impairment; or symptoms approximating such impairment. 

2.  Since April 12, 2016, the Veteran's service-connected PTSD does not cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  

3.  The Veteran experienced frostbite while in service and currently experiences residuals from such exposure.


CONCLUSIONS OF LAW

1.  Prior to April 12, 2016, criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2016). 

2.  Since April 12, 2016, criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2016). 

3.  Criteria for service connection for frostbite residuals of the left hand and bilateral feet have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his PTSD claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records and VA treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66   (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disability has worsened since the most recent VA examination.   See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Historically, the Veteran submitted a claim for service connection for PTSD in December 2005.  The Veteran was granted service connection for PTSD in a March 2007 rating decision and assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 3, 2005.  The Veteran disagreed with the rating assigned and this appeal ensued.  In an April 2016 rating decision, the Veteran was granted a 50 percent rating for his service-connected PTSD effective April 12, 2016. 

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF of 71-80 is defined as, if symptoms are present, the symptoms are transient and expectable reactions to psychosocial stressors.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2016, and therefore the claim is governed by DSM-V.  However, because GAF scores were assigned during the pendency of this appeal, the Board will discuss the GAF scores assigned.  

At a November 2006 VA examination, the Veteran reported that he has a good relationship with his parents, brother, and girlfriend.  The Veteran indicated that he worked for six months prior to quitting to begin studying at Ohio University.  The examiner indicated that the Veteran's work history was characterized by stability and good employment functioning.  The Veteran reported good working relationships with coworkers and supervisors and a few problems in an employment setting.  He indicated that he socialized with his girlfriend and friends at school and his hobbies and leisure pursuits included getting tattoos, making model airplanes, and doing puzzles.  The Veteran denied a history of either suicide attempts or assaultiveness.  He rated his general style of confronting others as mildly confrontive, but noted that his frequency of confrontation with others was infrequent.  He denied depression since starting Prozac in November 2006, but endorsed anxiety.  The examiner indicated that the Veteran's post-military adjustment was characterized by stable occupational and social functioning.  Mental status examination revealed that the Veteran had good grooming and hygiene.  He was articulate, appropriately assertive, and overtly cooperative.  His thought processes were goal directed with no mental confusion, flight of ideas, or flashbacks.  His eye contact was adequate and he was alert and oriented in three spheres.  His speech was logical and rational and there was no evidence of hallucinations, delusions, obsessions, compulsions or phobias.  His memory was intact.  The Veteran reported poor sleep characterized by nightmares about Iraq.  He indicated that poor sleep interfered with his concentration during the day.  The Veteran's mood was described as euthymic.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 73.  

VA treatment reports dated in September 2007 reflect a report of nightmares, flashbacks, and trouble concentrating at school.  The examiner noted that the Veteran seemed less angry and depressed than he had been previously.  He was assigned a provisional GAF score of 50.  In July 2008, he reported experiencing nightmares, flashbacks, and trouble concentrating at school.  He estimated that he was sleeping six to seven hours per night and had one to two nightmares per week.  He was assigned a GAF score of 50.  In October 2008, he endorsed nightmares, flashbacks, trouble sleeping, anxiety, and panic attacks.  In December 2008, the Veteran endorsed nightmares, flashbacks, trouble sleeping, trouble concentrating and depression.  He was assigned a GAF score of 50.  In April 2009, he reported nightmares, flashbacks, trouble sleeping, depression, and trouble concentrating.  He was awake, alert and cooperative at that time.  He was assigned a GAF score of 50.  In June 2009, the Veteran indicated that he had broken up with his girlfriend.  He endorsed trouble sleeping and concentrating.  He was assigned a GAF score of 50.  In October 2009, the Veteran reported irritability, anger, and emotional distancing.  He indicated that he had a small group of friends.  He endorsed problems with his temper, but denied confrontations with other people or trouble with the law.  He endorsed depression and fair sleep hygiene.  Mental status examination revealed that he was irritable and grumpy initially, but more relaxed and comfortable as the session went on.  He appeared tired with fair eye contact and relevant and coherent speech.  His affect was constrained and his short-term memory was within normal limits.  In February 2010, the Veteran again reported experiencing nightmares, flashbacks, trouble sleeping, and trouble concentrating at school.  The examiner indicated that the Veteran was awake, alert, and cooperative and appeared a little depressed.  The examiner assigned a provisional GAF score of 44.  The examiner noted that the Veteran was able to attend school, but had some trouble there.  In May 2010, the Veteran reported that he occasionally felt anxious and unsafe around others.  He was oriented in three spheres and had a full affect and neutral mood.   In August 2010, the Veteran did not report any specific complaints with regard to PTSD.  He was awake, alert, and cooperative.  The examiner assigned a provisional GAF score of 55 but noted, "may be higher."  In October 2011, the Veteran reported occasional nightmares, flashbacks, and trouble sleeping.  Mental status examination revealed that the Veteran was awake, alert, and cooperative.  He was oriented in three spheres and was well dressed and groomed.  His mood was euthymic and slightly depressed.  His affect was full and his thought process was linear, logical, and goal directed.  He was not homicidal or suicidal and he had good insight and judgment.  He was assigned a GAF score of 60.  In February and May 2012, a mental status examination found the Veteran to be awake, alert, and cooperative.  He was oriented in three spheres.  He had fair to good eye contact and his speech was normal in rate and volume.  He was a bit withdrawn with a little bit of a vacant stare and appeared depressed.  His affect was somewhat constricted.  His thought process was linear, logical, and goal directed and there were no hallucinations or delusions.  He was not suicidal or homicidal.  His insight and judgment were good.  He was assigned a GAF score of 50 on both occasions.  In August 2012, the Veteran reported that his PTSD symptoms had improved.  He indicated that trouble concentrating was the most problematic symptom.  He reported that his relationship with his girlfriend was going well and he was enjoying his job.  He also indicated that he got along with his parents.  Mental status examination revealed that he was alert, cooperative, and oriented in three spheres.  He was well-dressed and groomed.  His affect was full and his mood was euthymic.  His thought process was linear, logical, and goal directed.  He was not suicidal or homicidal and his insight and judgment were good.  He was assigned a GAF score of 55.  Between December 2014 and February 2016, he was seen on several occasions.  At those times mental status examination revealed that he was well-groomed with normal speech rate and rhythm.  His mood generally reported to be euthymic and the Veteran indicated that his mood was "good" or "pretty good."  His thought process was generally linear, goal directed, and logical.  No suicidal or homicidal ideations were reported.  A GAF score of 65 was assigned in December 2014.  Of note in August 2015, the Veteran described his mood as good, and noted that while he continued to experience some symptoms of PTSD such as nightmares, he tended to cope well with the symptoms.  In November 2015, the Veteran stated that he was doing well, his mood was good, his marriage was going well, and his sleep and appetite were good.

At an April 2016 VA examination, the Veteran reported that he had begun experiencing a reduced interest in communicating with family members.  He indicated that he had withdrawn from interacting with his family of origin, which contributed to the impairment in his relationships.  He reported that he had gotten married three years prior to the examination.  He endorsed irritability and impatience toward his spouse.  He noted that he avoided large crowds which contributed to impairment of his relationship with his spouse.  The Veteran reported that he experienced a low interest in developing and maintaining friendships over the past year and had a preference for staying home.  He endorsed irritability and impatience when interacting with others in social situations.  He also reported decreased interest in hiking and fishing over the past year.  He indicated that he completed college courses in 2010 and had been working as a Visual Information Specialist in Medical Media at VA for a year and a half.  He had minimal contact with others in his position.  He reported trouble with concentration which leads him to taking longer to complete work tasks.  He also endorsed irritability when interacting with co-workers.  He noted that he had missed some work due to PTSD symptoms.  He reported trouble sleeping with frequent awakenings.  Mental status examination revealed that the Veteran was dressed casually and he was alert and oriented in four spheres.  His behavior was appropriate and he was pleasant and cooperative.  His mood and affect were anxious and irritable.  He reported fleeting thoughts of taking his own life but noted that his responsibility to his spouse served as a barrier to him acting on any suicidal ideation.  He was found to be at a low-risk for self-harm.  He reported that he displayed aggression toward objects in the past year in the form of throwing a plate or slamming a door.  His speech was relevant and coherent and his thoughts were organized and goal directed.  He denied delusions and hallucinations and his insight and judgement was adequate.  The examiner stated that the Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner concluded that the veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.    

Period Prior to April 12, 2016

Having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the period prior to April 12, 2016.  The objective evidence consists of the November 2006 VA examination and numerous VA medical entries which are most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  He also did not report experiencing psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 50 percent rating.   

As noted, although the DSM-V does not rely on GAF scores, because GAF scores were assigned during the relevant appeal period, the Board will discuss the scores assigned.  The GAF scores that were assigned during the appeal period ranged from 44 to 73.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  GAF scores between 44 to 73 range from serious to transient symptoms.   However, while the GAF scores fluctuated considerably, the fact remains that reported psychiatric symptomatology that the Veteran was experiencing prior to 2016 appeared fairly consistent.  For example, with his highest and lowest GAF scores, the Veteran's primary symptoms appeared to be difficulty with sleeping and with concentration.  As such, having reviewed the evidence in total, the Board does not see such a differentiation in psychiatric symptomatology during any distinct period prior to April 2016 so as to warrant a staged rating in excess of 30 percent. The Veteran's symptoms of depression, anxiety, and chronic sleep impairment are specifically enumerated in the schedular criteria for a 30 percent rating.  

The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the while the Veteran's PTSD did cause some impairment, this impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.  The Veteran was able to work and then attended school.  Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 50 percent. 

As such, a schedular rating in excess of 30 percent is not found to be warranted at any time during the relevant time period prior to April 12, 2016.

Period Since April 12, 2016

As noted, the Veteran's PTSD rating was increased to 50 percent as of the date of a VA examination showing a worsening of symptomatology that was conducted in April 2016.  Having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 50 percent rating currently assigned and that a higher schedular rating is not warranted since April 12, 2016.  The objective evidence consists of the April 2016 VA examination as reported above and reflects that the Veteran had problems such as anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, even at this examination, the evidence did not reflect problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  Moreover, he did not manifest the symptomatology associated with a 70 percent rating.  The Board acknowledges that the Veteran reported having suicidal thoughts at the most recent VA examination; however, he did not have any plan or intent and the examiner found that he was at a low risk for self-harm.  Similarly, is it not shown that such suicidal thoughts have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Again, it is the impact of the symptom on social and occupational functioning that is relevant, not simply the presence of a symptom.  His reports as to having concentration problems are similarly not shown to have resulted in such occupational and social impairments.  Additionally, while he has endorsed aggression toward objects, he did not report displaying aggression toward other people.  Moreover, he does not have obsessional rituals, intermittently illogical speech, irrelevant or near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal hygiene or appearance.  

With regard to social functioning, the record reflects that the Veteran's relationship with his family has deteriorated due to his emotional distancing.  However, he maintained a relationship with his family and had been married for three years.  Moreover, he noted that his wife's reliance on him was a motivating factor.  The Veteran also reported having a few friends, although he avoided large crowds.  Consequently, the evidence does not demonstrate an inability to obtain or maintain social relationships.  

With regard to his occupational functioning, the record reveals that the Veteran has worked as a Visual Information Specialist in Medical Media for a year and a half.  While his PTSD is shown to have resulted in some occupational impairment in the form of trouble with concentration which lead him to taking longer to complete work tasks and irritability when interacting with co-workers, this impairment is adequately considered by the assigned 50 percent rating. 

A GAF score was not assigned at the April 2016 VA examination.  As such, the Board will not include any analysis of GAF scores for this period of time.    

As noted, the Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause occupational and social impairment with reduced reliability and productivity.  However, the PTSD did not cause occupational and social impairment with deficiencies in most areas.  Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 50 percent and a higher rating is not warranted prior to April 12, 2016.

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the time period at issue for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include depression, anxiety, chronic sleep impairment, and problems with concentration which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluations are adequate.  Therefore, a referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not specifically alleged that he is unemployable because of his PTSD.  As such, Rice is inapplicable here.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for frostbite residuals of the left hand and feet. 

Service treatment records clearly show the Veteran experienced a cold weather injury during service, and service connection has already been granted for his right hand.  Service connection was initially denied for the left hand and lower extremities as the examination did not show frostbite residuals in those extremities on examination.  However, at a VA examination in April 2016, the examiner specifically identified cold weather injury residuals in the left hand and lower extremities.

As such, the criteria for service connection have been met, and service connection for frostbite residuals of the left hand and bilateral lower extremities is granted.

 
ORDER

An increased rating for PTSD rated as 30 percent disabling prior to April 12, 2016, and as 50 percent disabling thereafter is denied.  

Service connection for frostbite residuals of the left hand and bilateral lower extremities is granted.


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


